Citation Nr: 1038146	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  05-08 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1969 to 
November 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in St. 
Louis, Missouri.  The claims file reflects that although the 
claim was adjudicated by the VARO in St. Louis, Missouri, the 
VARO in Lincoln, Nebraska retains jurisdiction of this appeal.  

The issue before the Board today was remanded in February 2007 
for further evidentiary and procedural development.  As discussed 
below, the Board finds that there was substantial compliance with 
its remand; thus, it may proceed with a decision at this time.  
See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified before a Decision Review Officer (DRO) in 
April 2005 and the undersigned Veterans Law Judge in July 2006; 
transcripts of these hearings are associated with the claims 
folder.


FINDING OF FACT

The Veteran does not have a current diagnosis of PTSD that 
conforms to the DSM-IV criteria.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must (1) notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, (3) and which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010).  

A review of the claims file reveals that letters sent to the 
Veteran in January 2004 and March 2006 satisfied VA's duty to 
notify requirements.  See Dingess v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The January 2004 letter was provided prior to the 
initial adjudication.  Notice as to the establishment of a 
disability rating and effective date, however, was provided after 
the May 2004 rating decision was issued.  Ideally, all notice and 
assistance provisions of VCAA should be provided to a claimant 
prior to any adjudication of the claim.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  The VA may, however, proceed with 
adjudication of a claim if errors in the timing or content of the 
notice are, as in this case, not prejudicial to the claimant.  
Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  A review of the file reflects 
that the Veteran was provided ample opportunity to meaningfully 
participate in the adjudicatory process following the issuance of 
the March 2006 VCAA letter and that the entire record was 
reviewed and the claim was readjudicated in a supplemental 
statement of the case dated April 2010.  As such, there is no 
prejudice in the Board proceeding with the current appeal.  See 
id.; see also Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements constitutes 
a readjudication).

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
claim decided herein and providing an adequate VA examination 
when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2010).  The Veteran's service treatment and personnel 
records have been associated with the claims folder as well as 
all relevant and outstanding VA treatment records identified by 
the Veteran.  The Agency of Original Jurisdiction (AOJ) also 
completed development necessary to corroborate the Veteran's 
assertions regarding in-service event(s).  The Veteran has not 
identified any additional outstanding evidence that needs to be 
obtained prior to the adjudication of this claim.  

The Board acknowledges that an April 2010 VA examination report 
indicates that there may be outstanding VA treatment records 
which pertain to the Veteran's psychiatric health and that such 
records are considered in the VA's constructive possession at the 
time of this adjudication.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Nevertheless, the Board concludes that a remand is 
not necessary to obtain these updated VA treatment records 
because, as discussed by the April 2010 VA examiner, they do not 
contain information that supports the Veteran's claim for PTSD on 
appeal.  Rather, these more recently dated treatment records show 
a diagnosis of depression, not otherwise specified.  Thus, the 
Board finds that it may proceed with a determination with no 
prejudice to the Veteran.  See Mayfield, 19 Vet. App. at 121.  

In addition to the above development, the Veteran was afforded 
two VA psychiatric examinations during the pendency of this 
appeal that the Board finds adequate for determining whether 
service connection is warranted.  See Barr v. Nicholson; 21 Vet. 
App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 
123 (2007).  A review of the VA examination reports reflect that 
both examiners conducted a complete mental health examination of 
the Veteran and reviewed the claims file.  Further, as discussed 
in more detail below, both VA examiners concluded that the 
Veteran did not meet the DSM-IV criteria for PTSD and provided an 
explanation as to why this conclusion was reached.  The Board 
acknowledges that no opinion was provided regarding whether any 
PTSD is related to a credible, in-service stressor, but no 
opinion was necessary in light of the diagnostic conclusions of 
the VA examiners.  The lack of such opinion does not therefore 
render the examinations inadequate.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998).  

Under the circumstances of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding what 
further evidence he should submit to substantiate his claim.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.  

Compliance with Prior Board Remand(s)

The Board previously remanded this appeal in February 2007 for 
the purpose of investigating the Veteran's assertions regarding 
the death of a friend and serviceman, B.Y.  The AOJ was also 
directed to obtain a VA mental health examination if evidence was 
received that verified the events described by the Veteran.  The 
claims file reflects that the AOJ contacted both the U.S. Army 
and Joint Services Records Research Center (JSRRC) (formerly U.S. 
Armed Services Center for Unit Records Research (CURR)) and the 
National Personnel Records Center (NPRC) for information related 
to the death of B.Y., including any information pertaining to the 
circumstances of such death and any relationship between B.Y. and 
the Veteran.  As noted below, the AOJ concluded that the evidence 
received was sufficient to corroborate the Veteran's lay 
statements.  Thus, a VA mental health examination was scheduled 
in accordance with the Board's remand instructions and, as 
previously discussed, an adequate examination was ultimately 
conducted.  It therefore appears that there was substantial 
compliance with the February 2007 remand directives and the Board 
may continue with its determination.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Other Due Process Considerations

Effective July 13, 2010, the regulations pertaining to service 
connection for PTSD were amended.  Stressor Determinations for 
Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 
13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. 
Reg. 41,092 (July 14, 2010) (correcting the effective date of the 
rule published on July 13, 2010).  Generally, the VA must provide 
a veteran with a summary of the applicable laws and regulations, 
with appropriate citation, and discussion of how such laws and 
regulations affect the determination such that the Veteran might 
provide appropriate evidence and argument in support of his 
claim.  See 38 C.F.R. §§ 19.29, 19.31 (2010).  

In the present case, the regulatory amendments pertain to a 
veteran's evidentiary burden when establishing a stressor based 
on "fear of hostile military or terrorist activity."  75 Fed. 
Reg. at 39,852.  They do not, however, in any way alter the legal 
requirement that a veteran present medical evidence of a current 
diagnosis of PTSD.  38 C.F.R. § 3.304(f) (2010).  As this is the 
underlying reason for the Board's denial in the instant appeal 
and the Veteran has never claimed a stressor based on "fear of 
hostile military or terrorist activity," the regulatory changes 
at no time come into play in this decision and there is no 
prejudice in proceeding with a determination at this time.  

Analysis

The Veteran submitted a claim in December 2003 for VA service-
connected compensation benefits for a "nervous condition" which 
he contends developed due to the death of a friend and fellow 
serviceman, B.Y., while the Veteran was serving on active duty.  
In statements and testimony received throughout this appeal, the 
Veteran describes that he and three other servicemen were driving 
back from a New Year's Eve celebration in Germany when he chose 
to exit the vehicle.  He claims that all four of the men were 
drunk and that he felt unsafe because the driver kept falling 
asleep at the wheel.  According to the Veteran, the vehicle was 
subsequently involved in an accident and B.Y., who was his 
roommate as well as a serviceman who had been with him since 
advanced infantry training, died.  

By way of background, the Agency of Original Jurisdiction (AOJ) 
adjudicated, and the Veteran appealed, the issues of entitlement 
to service connection for PTSD and an acquired psychiatric 
disorder, including dysthymic disorder.  Following the Board's 
February 2007 remand, the AOJ issued an April 2010 rating 
decision which awarded service connection for dysthymic disorder, 
effective March 5, 2004.  Notably, the April 2010 rating decision 
reflects that the AOJ determined that the evidence of record was 
sufficient to corroborate the death of B.Y. as described by the 
Veteran.  Nevertheless, the issue of entitlement to service 
connection for PTSD remained denied.  

The scope of a disability claim includes any disorder that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In the present 
case, the medical evidence of record demonstrates that the 
Veteran has been diagnosed with the following non-PTSD (and non-
substance abuse-related) disorders during this appeal: mood 
disorder, not otherwise specified; dysthymic disorder; and 
depression, not otherwise specified.  In fact, both dysthymic 
disorder and depressive disorder, not otherwise specified, are a 
type of mood disorder and depression is a predominant symptom of 
dysthymic disorder.  THE DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS [hereinafter DSM-IV], 169-70 (Am. Psychiatric Ass'n 4th 
ed.) (1994).  Thus, the Board is satisfied that the only issue 
remaining on appeal is whether service connection is warranted 
for PTSD.  

Turning to the issue on appeal, in order to prevail on the issue 
of service connection under any theory of entitlement, there must 
be competent evidence of a current disability at some point 
during a veteran's appeal.  McClain v. Nicholson, 21 Vet. App. 
319 (2007) (requirement that a current disability be present is 
satisfied "when a claimant has a disability at the time a claim 
for VA disability compensation is filed or during the pendency of 
that claim...even though the disability resolves prior to the 
Secretary's adjudication of the claim"); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  See also 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2010).  With respect to PTSD, 
service connection requires medical evidence diagnosing the 
condition in accordance with the DSM-IV.  38 C.F.R. §§ 3.304(f), 
4.125 (2010).

As noted above, the Veteran was evaluated twice during this 
appeal to determine whether he meets the criteria for a DSM-IV 
diagnosis of PTSD.  A review of the March 2004 and April 2010 VA 
examination reports reveals opinions that the Veteran does not 
meet the DSM-IV criteria for a diagnosis of PTSD.  Although both 
examiners noted that the Veteran meets some of the criteria 
necessary to establish a diagnosis of PTSD, both explain that the 
stressor described does not satisfy criterion "A," because the 
Veteran was not involved, nor did he directly witness, the motor 
vehicle accident in which his friend died.  See also DSM-IV at 
209.  The April 2010 VA examiner indicated that, at most, the 
Veteran has "subthreshold PTSD" (in addition to his dysthymic 
disorder).  

The Board acknowledges that the Veteran's VA treatment records 
contain a reference to a diagnosis of PTSD beginning in July 2004 
by a VA staff psychiatrist.  Relevant to the current 
determination, however, the Board finds this "diagnosis" to be 
less probative than the conclusions of the March 2004 and April 
2010 VA examiners because it is not clear what clinical evidence, 
if any, was used in making this diagnosis.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (stating that the Board may favor one 
medical opinion over another, provided it offers an adequate 
basis for doing so).  In this regard, the initial notation was 
made not at an initial assessment, but at a "follow-up" 
appointment in the Substance Abuse Treatment Clinic (SATC).  
Further, SATC records dated both before and after the July 2004 
initial notation indicate that the Veteran's DSM-IV diagnosis is 
304.30, or cannabis dependence.  DSM-IV at 123.  Finally, there 
is no indication that the PTSD diagnosis noted in the treatment 
record represents a diagnosis based on DSM-IV criteria and/or was 
ever added to the Veteran's active problem list.  In fact, a 
December 2004 Vocational Rehabilitation consult states that the 
record contains nothing more than a "notation suggesting 
[PTSD]" [emphasis added].  

Conversely, and as previously discussed, the diagnostic 
conclusions provided in the VA examination reports of record were 
based on a complete mental health examination and are accompanied 
by a discussion as to how the Veteran does not meet the DSM-IV 
criteria for a diagnosis of PTSD.  Moreover, the April 2010 VA 
examiner reviewed the aforementioned VA treatment records prior 
to providing a diagnosis, but noted that more recent treatment 
records continued to show no diagnosis of PTSD.  

The Board acknowledges the Veteran's own lay assertions that he 
may have PTSD.  However, providing a diagnosis which conforms to 
the DSM-IV criteria requires a medical background and experience 
which the Veteran does not possess.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (the veteran as a lay person is competent to 
report information of which he has personal knowledge, i.e., 
information that he can gather through his senses).  Thus, his 
lay assertions alone are not sufficient to establish the presence 
of a current acquired psychiatric disorder, including PTSD.  

Without evidence of a diagnosis of PTSD which conforms to 
diagnostic criteria under DSM-IV, a preponderance of the evidence 
is against the Veteran's claim for service connection for PTSD.  
No further discussion of the two remaining elements of a PTSD 
service connection claim is necessary.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998).  The benefit of the doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


